
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 725
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2012
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for dancing as a form of
		  valuable exercise and artistic expression and for the designation of July 28,
		  2012, as National Dance Day.
	
	
		Whereas Nigel Lythgoe, executive producer and celebrity
			 judge for the dance-themed television show So You Think You Can
			 Dance, in association with the Dizzy Feet Foundation and the Larry King
			 Cardiac Foundation, has encouraged the creation of National Dance Day in
			 countries around the world, beginning with the first National Dance Day in
			 2010;
		Whereas National Dance Day has captured the imagination of
			 people throughout the United States and around the world and has helped
			 popularize dancing for fun and as a form of exercise;
		Whereas National Dance Day encourages many forms of dance
			 expression representing the United States rich artistic, regional, and ethnic
			 diversity;
		Whereas National Dance Day features the spectrum of dance,
			 from classical to popular to line and partner dances;
		Whereas dancing helps improve heart health, burn calories,
			 strengthen muscles, and improve flexibility for people of all ages;
		Whereas health officials have repeatedly documented an
			 overweight and obesity epidemic in the United States and elsewhere in the
			 world;
		Whereas childhood obesity in the United States has more
			 than tripled in the past 30 years;
		Whereas dancing, in all its variations, is a popular form
			 of physical exercise;
		Whereas the Washington Metropolitan Area Transit Authority
			 (WMATA) has encouraged the arts throughout the National Capital region;
		Whereas National Dance Day in Washington, DC, has been
			 held on the National Mall since the first National Dance Day in 2010;
		Whereas the Dizzy Feet Foundation and WMATA, in
			 conjunction with the office of Congresswoman Eleanor Holmes Norton, will
			 celebrate National Dance Day Saturday, July 28, 2012, in Washington, DC, on the
			 National Mall, near the reflecting pool; and
		Whereas July 28, 2012, would be an appropriate date to
			 celebrate National Dance Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National Dance
			 Day to celebrate the commitment to physical fitness, education, and dance
			 across the United States;
			(2)acknowledges that
			 dance is making an important contribution to health by encouraging physical
			 fitness and reducing overweight and obesity; and
			(3)commends Nigel
			 Lythgoe for his leadership in promoting National Dance Day.
			
